(Por la corte, a propuesta del
Juez Asociado Sr. Hutchison.)
Vista la moción que antecede, fundada en que el escrito de apelación está dirigido a la corte de distrito y no al se-cretario de la misma y en que una resolución declarando con lugar una moción para desestimar una apelación de una corte municipal y ordenando el archivo del caso no es ape-lable por no ser una sentencia, siendo insuficiente el pri-mero de dichos fundamentos para justificar una desestima-ción (De la Cruz v. Porrata, 39 D.P.R. 851 y Roig Commercial Bank v. Sucesión Lugo, 34 D.P.R. 155), y careciendo de mérito el segundo, no siendo de aplicación. el caso Del Valle v. Llompart, 37 D.P.R. 798, citado por el promovente, no ha lugar a la desestimación solicitada.